DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings filed 12/11/20 are acceptable to the examiner.
REASONS FOR ALLOWANCE
Claims 43-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious co-extruded micro- to nano- polymer annular layers in a seamless tubular shape wherein the annular layers include at least one photovoltaic material and at least one layer allows for the passage of light in combination with the rest of claim 43.
It is noted that claim 43 is allowable because the unique combination of each and every specific element stated in the claim.
Among the closest and most representative prior art are Nam and Chittibabu (see Notice of References Cited) which both have an ITO-type layer in order to realize the photovoltaic device.  One of the reasons the devices of Nam and Chittibabu cannot be co-extruded that ITO layers either are not readily co-extruded or are impractical to extrude (this fact is alluded to in Bluck ¶ 0043).  There is nothing in the prior art that reasonably renders the claimed invention as obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874